Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20         PageID.2967    Page 1 of 8




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

  FORD MOTOR COMPANY and
  FORD GLOBAL TECHNOLOGIES,
  L.L.C.,                                          Case No. 4:17-cv-11584
                                                   District Judge Terrence G. Berg
               Plaintiffs,                         Magistrate Judge Anthony P. Patti

  v.

  INTERMOTIVE, INC., and
  GREGORY E. SCHAFER,

            Defendants.
 _________________________/

 OPINION AND ORDER (1) GRANTING INTERMOTIVE’S MOTIONS TO
 SEAL (ECF Nos. 81, 98); (2) GRANTING IN PART & DENYING IN PART
   FORD’S MOTION FOR SANCTIONS (ECF No. 87); and (3) TAKING
  UNDER ADVISEMENT INTERMOTIVE’S MOTION FOR SANCTIONS
                              (ECF No. 79)

 I.    OPINION

       A.     Background

       The instant lawsuit is based on a dispute between two Plaintiffs/Counter-

 Defendants, Ford Motor Company and Ford Global Technologies, L.L.C.

 (hereinafter collectively referred to as “Ford”), and two Defendants/Counter-

 Plaintiffs, InterMotive, Inc. and its President, Gregory E. Schafer (hereinafter

 collectively referred to as “InterMotive”). The operative pleadings are Ford’s
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20       PageID.2968     Page 2 of 8




 amended complaint (ECF No. 26) and Defendants’ second amended counterclaims

 (ECF No. 42).

       The parties were previously before the Undersigned with respect to

 InterMotive’s November 25, 2019 motion to compel (ECF No. 70), which the

 Court granted in part, denied in part, and deemed resolved in part. (ECF No. 76.)

 Among other things, the January 31, 2020 order required production of information

 sought by deposition topics, interrogatories, and document requests, and Ford was

 to produce the material ordered no later than Friday, February 28, 2020, objections

 to certain discovery requests having been overruled. (ECF No. 76, PageID.2028-

 2030.) Ford did not file any objections to the January 31st Order.

       B.     Pending Motions

       Currently before the Court are two motions for sanctions: (1) InterMotive’s

 March 12, 2020 motion for sanctions under Fed. R. Civ. P. 37(b) (ECF No. 79),

 regarding which two sealed exhibits (ECF Nos. 80 & 97), a response (ECF No.

 91), two declarations (ECF Nos. 92, 93), a reply (ECF No. 96), and a statement of

 resolved and unresolved issues (ECF No. 99) have been filed; and, (2) Ford’s April

 3, 2020 motion for sanctions based on discovery misconduct (ECF No. 87),

 regarding which a response (ECF No. 94), a reply (ECF No. 95), and a statement

 of resolved and unresolved issues (ECF No. 100) have been filed. Also pending



                                          2
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20          PageID.2969    Page 3 of 8




 before the Court are two motions to seal (ECF Nos. 81, 98), as to the latter of

 which Ford filed a response at the Court’s direction. (ECF No. 102.)

       I now consider all of these motions, either because Judge Berg expressly

 referred them (ECF Nos. 85, 88), or because the unreferred motion to seal relates

 to matters already referred to me. Due to the Covid-19 pandemic and the Governor

 of Michigan’s shelter-in-place executive order, I conducted a telephonic hearing on

 May 20, 2020, at which attorneys Jared Cherry, Gregory D. Phillips, Andrew M.

 Grove, and Gerald E. McGlynn, III appeared. (ECF Nos. 101, 103.)

       C.     InterMotive’s Motions to Seal

       As stated at the outset of the hearing, InterMotive’s motions to seal (ECF

 No. 81, 98) are GRANTED. InterMotive and Ford have sufficiently shown that

 the subject exhibits involve trade secrets not readily available to the public and

 regarding which the public's interest is outweighed. Compare Rudd Equip. Co.,

 Inc. v. John Deere Constr. & Forestry Co., 834 F.3d 589, 594 (6th Cir. 2016)

 (“Rudd cannot point to any trade secret, or privacy right of third parties, that a seal

 might legitimately protect.”). Accordingly, the subject sealed exhibits (ECF Nos.

 80, 97) may remain sealed.

       D.     Ford’s Motion for Sanctions Based on Discovery Misconduct

       Ford provides a “Timeline of Events” related to the Programmable Relay

 Power Center (PRPC) and Ford’s Upfitter Interface Module (UIM), which spans

                                            3
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20         PageID.2970    Page 4 of 8




 the period from February 26, 2012 , the date of an Archive.org Screen Capture

 Showing PRPC Product on InterMotive’s Website, to September 1, 2016. (ECF

 Nos. 87-1, 87-6.)1

       Defendant Shafer was deposed on November 14, 2019, at which time he

 testified about InterMotive’s PRPC and when it was developed. (See, e.g., ECF

 No. 94-2, PageID.2790.) The discovery deadline was December 9, 2019. (ECF

 No. 67.) On January 10, 2020, i.e., one month after the close of discovery,

 Shafer’s counsel reported a clarification to Shafer’s testimony. (ECF No. 87-2,

 PageID.2462.)

       For the reasons stated on the record, all of which are incorporated by

 reference as if included herein, Ford’s motion (ECF No. 87), as narrowed by the

 joint statement (ECF No. 100), is GRANTED IN PART and DENIED IN PART:

       (1) The motion is DENIED to the extent it seeks a ruling that InterMotive

 willfully, recklessly or in bad faith withheld documents (regarding when it

 published its trade secret) in discovery in violation of Fed. Rules Civ. P. 26(e) and

 Fed. R. Civ. P. 37(c)(1). (ECF No. 100, PageID.2954.) Still, the hearing

 discussion concerned some requests for supplementation, which are hereby

 GRANTED IN PART and DENIED IN PART. Specifically, the Court is



 1
   The Court questions the date of September 1, 2016, as the cited InterMotive
 invoice is dated February 7, 2017. (ECF No. 87-1, ECF No. 87-3, PageID.2466.)
                                         4
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20           PageID.2971     Page 5 of 8




 concerned about InterMotive’s post-discovery disclosure, which raises questions

 that Ford should be entitled to explore and that Shafer’s April 17, 2020 declaration

 (ECF No. 94-1, 94-2) does not fully answer. Or, put another way, to the extent the

 declaration provides an answer, Ford is still entitled to test its veracity.

 Additionally, the Court also appreciates Ford’s concern about the invoices

 produced (see, e.g., ECF No. 94-1, PageID.2712 ¶ 22) and concludes that Ford is

 entitled to see what the rest of those invoices look like. Accordingly: (a) no later

 than Monday, June 22, 2020, InterMotive will produce Invoice Nos. 1-7 with

 respect to PRC 501A and Invoice Nos. 1-1071 with respect to PRC 557AX; and,

 (b) Ford has leave to re-depose Shafer, although limited in length to 3.5 hours, to

 occur no later than Wednesday, July 22, 2020, and limited in scope to the subjects

 of the PRPC and the newly produced invoices. However, the Court will not order

 InterMotive to provide a further response to Request to Produce No. 5 (user

 manuals), as Ford did not move to compel this during the discovery period, nor

 will the Court order InterMotive to provide a further response to Interrogatory 6

 (share or disclosure of trade secrets), although Ford may ask Shafer about either of

 these items if the questions relate to PRPC or the invoices.

       (2) The motion is DENIED to the extent it sought dismissal of

 InterMotive’s counterclaim for misappropriation of trade secrets, under either Fed.

 R. Civ. P. 37 or this Court’s inherent authority, as the Court is not convinced that

                                             5
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20         PageID.2972    Page 6 of 8




 sanctionable conduct has occurred. (ECF No. 100, PageID.2955.) The Court

 agrees with InterMotive that it is hard to get sanctions without a showing of

 willfulness, which the Court does not find present here. The Court is not

 convinced that the UIM and the PRPC are sufficiently similar to warrant sanctions.

 To the extent Ford likens InterMotive’s “‘shifting and changing explanations’

 about its PRPC product” with its counsel’s colleague’s prior conduct in an

 unrelated case, the Court declines to assess guilt-by-association. (See ECF No. 87,

 PageID.2451.) Webastro Thermo & Comfort N. Am., Inc. v. Bestop, Inc., 323 F.

 Supp. 3d 935, 936 (E.D. Mich. Aug. 9, 2018) (Whalen, M.J.) (granting Plaintiffs'

 Motion for an Order Sanctioning Defendant for Making Material

 Misrepresentations of Fact to the Court), report and recommendation adopted sub

 nom. Webasto Thermo & Comfort N. Am., Inc. v. BesTop, Inc., No. 16-CV-13456,

 2018 WL 5098784 (E.D. Mich. Oct. 19, 2018) (Borman, J.). Here, Defendant

 Shafer was diligent, as he gave his deposition on November 14, 2019, he received

 the deposition transcript on January 2, 2020 (ECF No. 94-1, PageID.2712 ¶ 21),

 and his counsel reported the clarification on January 10, 2020, i.e., within 8 days.

 Even if there is an inconsistency, it does not necessarily equate to sanctionable

 conduct. Moreover, Ford can exploit any such inconsistency at trial and any

 claimed prejudice may be cured by the discovery ordered herein.



                                           6
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20         PageID.2973    Page 7 of 8




       Furthermore, as explained from the bench, the Court is not going to

 authorize new, broad discovery on a subject that could have been explored more

 robustly during the discovery period, i.e., prior to December 9, 2019. Ford could

 have been considerably more active in discovery; instead, it assumed it would win

 its summary judgment motion without it, an assumption which turned out to be

 incorrect in light of the Court’s September 30, 2019 order, which denied Ford’s

 motion as to InterMotive’s counterclaim for trade secret misappropriation under

 the Michigan Trade Secrets Act. (ECF No. 65, PageID.1794-1800.) It did not take

 Shafer’s deposition until November 14, 2019, at which point there were only 25

 days or so remaining in discovery. The Court will neither interpret Ford’s instant

 motion for sanctions (ECF No. 87) as a second round of dispositive practice nor

 turn it into an opportunity to open discovery as broadly as Ford would like. Ford

 wants the Court to dispositively rule ̶ as if this were another motion for summary

 judgment ̶ that InterMotive either did not share a trade secret with Ford or that

 what InterMotive shared was not a trade secret. Even if InterMotive disclosed the

 alleged trade secret sometime between 2014 and 2017, it would not necessarily

 negate the allegation that Ford breached its non-disclosure obligation in 2012 or

 2013. Nor is it clear to the Court that the alleged trade secret was disclosed as

 early as Ford contends, as rebutted by and explained by the April 17, 2020 Shafer



                                           7
Case 4:17-cv-11584-TGB-APP ECF No. 104 filed 05/29/20        PageID.2974    Page 8 of 8




 declaration. (ECF No. 94-1, PageID.2707-2713.) It is not for the Court to make

 that factual determination now in the context of a Fed. R. Civ. P. 37 motion.

       (3) The motion is DENIED to the extent it sought monetary sanctions

 against InterMotive (under Fed. R. Civ. P. 37 or this Court’s inherent authority)

 based on InterMotive’s bad faith conduct (ECF No. 100, PageID.2956; see also

 ECF No. 87, PageID.2458), as the Court is not convinced that any such

 disingenuous conduct occurred.

 II.   ORDER

       Accordingly, the motions to seal (ECF Nos. 81, 98) are GRANTED, and

 Ford’s motion for sanctions (ECF No. 87) is GRANTED IN PART and DENIED

 IN PART. InterMotive’s motion for sanctions (ECF No. 79) is TAKEN UNDER

 ADVISEMENT. The attention of the parties is drawn to Fed. R. Civ. P. 72(a),

 which provides a period of fourteen (14) days after being served with a copy of this

 order within which to file objections for consideration by the district judge under

 28 U.S.C. § 636(b)(1).

       IT IS SO ORDERED.


 Dated: May 29, 2020                    s/Anthony P. Patti
                                        Anthony P. Patti
                                        UNITED STATES MAGISTRATE JUDGE




                                           8
